Citation Nr: 1736914	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD), status post coronary artery bypass graft with scars, prior to November 18, 2010, and in excess of 60 percent from November 18, 2010 to May 17, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska. 

In September 2013, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided over the September 2013 hearing is no longer with the Board.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in July 2017, the Veteran waived his right to such hearing.

In December 2014, the Board remanded these issues.  All requested actions have been completed and the claims are once again before the Board.


FINDINGS OF FACT

1.  Prior to November 18, 2010, the criteria for a disability rating in excess of 10 percent for IHD are not met because he did not present with symptoms such as dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; his workload had not been measure at greater than 5 METs but not greater than 7 METs during that period.  

2.  From November 18, 2010, to May 17, 2016, a rating in excess of 60 percent is not warranted because the Veteran has not been found to have congestive heart failure; his workload has not been measured at 3 METs or less during that period; and, he has not had an ejection fraction estimate of 30 percent or less.  

3.  The Veteran's service connected disabilities include the following:  prostate cancer; IHD; diabetes mellitus, type II, with erectile dysfunction and amputation of left great toe; neuropathy of the left upper extremity; neuropathy of the right upper extremity; neuropathy of the left lower extremity; neuropathy of the right lower extremity; temporomandibular joint disorder (TMJ); necrobiosis lipoidica diabeticorum; and, scars on the neck.  

4.  As of November 18, 2010, his combined disability rating is 70 percent.

5.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to November 18, 2010, the criteria for an initial rating in excess of 10 percent for IHD, status post coronary artery bypass graft with scars, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017 (2016).

3.  From November 18, 2010, to May 17, 2016, the criteria for a rating in excess of 60 percent for IHD, status post coronary artery bypass graft with scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017 (2016).

3.  The criteria for a grant of entitlement to TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for IHD, status post coronary artery bypass graft with scars, prior to November 18, 2010, and a rating in excess of 60 percent from November 18, 2010, to May 17, 2016.  

The RO granted service connection for IHD, effective from August 31, 2010, and assigned an initial rating of 10 percent.  Effective from November 18, 2010, the RO assigned a rating of 60 percent.  Thereafter, a June 2016 rating decision increased the Veteran's rating for IHD to 100 percent, effective from May 17, 2016.  

The Veteran's IHD is currently rated pursuant to Diagnostic Code (DC) 7017.  DC 7017 provides rating for heart disease following coronary bypass surgery.  A 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is warranted if the same symptoms occur after workload of greater than 3 METs but not greater than 5 METs, more than one episodes of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for chronic congestive heart failure or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) in December 2010.  A diagnosis of coronary artery disease and a history of coronary bypass surgery in 2002 were noted.  It was noted that the Veteran's IHD required continuous medication.  The DBQ was not signed or dated by a physician.  
The Veteran was examined by a VA physician in September 2011.  At that time, the Veteran noted symptoms of angina, shortness of breath, dizziness, and fatigue, occurring constantly.  The Veteran stated that he does not need continuous medication.  EKG and chest x-rays conducted in connection with this examination showed evidence of cardiac hypertrophy or dilation.  The results of a perfusion study showed the left ventricle was noted to be normal, while the right ventricle was enlarged.  The LVEF was 69 percent.  A stress test was not conducted, but the examiner noted an estimated METs level of greater than 3 but not greater than 5, which is consistent with a Veteran reporting the symptoms of fatigue and angina.  As for functional impairment, the Veteran reported difficulty with ambulation, shortness of breath, and chest pain when involved in strenuous activity or prolonged walking/ exercise.  The examiner concluded that the Veteran's disability was asymptomatic and the impact of the Veteran's IHD on his ability to work was mild.  

The Board is aware that there are additional VA and private treatment records associated with the Veteran's claims for the entire period on appeal that note consistent complaints of shortness of breath.  Aside from the specific records discussed below, these records do not contain any evidence to support the Veteran's claim for increased ratings for either period on appeal. 

A December 2001 private treatment record notes an ejection fraction of 85 percent.  In 2002, the treatment records show he also underwent a heart catheterization in 2000, and bypass treatment in 2002.  Thereafter, a March 2005 VA treatment shows a LVEF of only 60 percent.  

A December 2011 private treatment record notes the Veteran underwent a stress test and an EKG.  During the stress test, the Veteran's heart rate was in the 40s and 50s pre-injection, and in the 70s to 80s post-injection.  His systolic blood pressure was in the 140 to 150 range.  The EKG revealed an overall normal sinus rhythm.  Estimated METs were not provided.  

In May 2015, the Veteran presented at the emergency room with a four day history of worsening shortness of breath.  An EKG showed ejection fraction of 55 percent to 65 percent.  A stress test also conducted in May 2015 showed an ejection fraction 58 percent.  The diagnosis was congestive heart failure, but there is no indication it was found to be chronic.  No additional diagnostic findings were provided. 

The Board also notes the Veteran is in receipt of SSA disability benefits.  However, as his entitlement to SSA disability benefits is not due to his heart disability, the Board need not discuss the content any further as they do not include additional diagnostic readings to warrant an increased rating for either period on appeal.  

In light of the above, the Board does the Veteran is not entitled to higher ratings for either period on appeal.  Specifically, a rating in excess of 10 percent prior to November 18, 2010, is not warranted because a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray, has not been found.   

Similarly, a rating in excess of 60 percent from November 18, 2010 to May 17, 2016, is not warranted because the evidence does not support a finding that the Veteran has chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, the highest rating possible for the period in question is 60 percent based on the Veteran's ejection fraction results.  38 C.F.R. § 4.104, DC 7017.  

As the preponderance of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016).


II. Entitlement to a TDIU 

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  prostate cancer; IHD; diabetes mellitus, type II, with erectile dysfunction and amputation of left great toe; neuropathy of the left upper extremity; neuropathy of the right upper extremity; neuropathy of the left lower extremity; neuropathy of the right lower extremity; temporomandibular joint disorder (TMJ); necrobiosis lipoidica diabeticorum; and, scars on the neck.  As of November 18, 2010, his combined disability rating is 70 percent, which meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

In his application for a TDIU in April 2011, the Veteran noted that his highest year of education was 3 years of college.  He reported that he last worked as an oil field operator but stopped in August 2002 due specifically to his IHD and diabetes as he was unable to remain on his feet for long periods of time.  

During the May 2016 VA examination conducted pursuant to the Board's December 2014 remand, the Veteran was ultimately awarded a 100 percent rating for his IHD, effective from the date of that examination.  The VA examiner concluded that as a result of the Veteran's IHD, he would be limited in any moderate to severe physical exertion.

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Here, the evidence shows the Veteran was previously employed as an oil field operator, which would require physical exertion as well as prolonged standing.  As the June 2012 examiner noted, he would be able to maintain sedentary employment only.  Thus, when considering this specific Veteran's disabilities in connection with his employability, the evidence of record establishes entitlement to TDIU.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for IHD prior to November 18, 2010, is denied.  

Entitlement to a disability rating in excess of 60 percent for IHD from November 18, 2010, to May 17, 2016, is denied.  

Entitlement to a TDIU is granted. 



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


